UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/15 Item 1. Schedule of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin Conservative Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 3.9% a Franklin K2 Alternative Strategies Fund, Class R6 4,833,646 $ 53,798,476 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 1,876,164 13,302,005 67,100,481 Domestic Equity 29.7% a,b Franklin Biotechnology Discovery Fund, Class R6 67,401 13,241,581 a,b Franklin DynaTech Fund, Class R6 1,462,390 72,695,412 a,b Franklin Flex Cap Growth Fund, Class R6 313,158 17,048,300 a Franklin Growth Fund, Class R6 2,181,621 168,661,152 a,b Franklin Growth Opportunities Fund, Class R6 900,613 31,701,570 a Franklin Real Estate Securities Fund, Class R6 871,041 20,068,787 a Franklin Rising Dividends Fund, Class R6 2,110,112 109,725,798 a,b Franklin Small Cap Growth Fund, Class R6 559,632 11,466,862 a Franklin Utilities Fund, Class R6 2,337,978 39,885,910 iShares Core S&P 500 ETF 83,508 17,355,468 iShares S&P 500 Value ETF 116,500 10,783,240 512,634,080 Domestic Fixed Income 28.9% a Franklin Low Duration Total Return Fund, Class R6 21,183,307 213,315,896 a Franklin Strategic Income Fund, Class R6 9,817,920 98,081,023 a Franklin U.S. Government Securities Fund, Class R6 19,554,660 127,496,385 iShares Intermediate Credit Bond ETF 554,365 61,351,575 500,244,879 Foreign Equity 12.8% a Franklin International Small Cap Growth Fund, Class R6 2,165,643 41,926,842 a Franklin Mutual European Fund, Class R6 2,678,717 60,512,209 iShares Global Infrastructure ETF 290,739 12,170,334 iShares MSCI All Country Asia ex Japan ETF 168,291 10,770,624 a Templeton China World Fund, Class R6 391,311 12,404,560 a Templeton Foreign Fund, Class R6 7,117,546 51,175,156 a Templeton Frontier Markets Fund, Class R6 1,335,092 18,037,089 WisdomTree Japan Hedged Equity Fund ETF (Japan) 265,670 14,643,730 221,640,544 Foreign Fixed Income 22.2% a Franklin Emerging Market Debt Opportunities Fund 4,785,483 50,008,292 a Templeton Global Total Return Fund, Class R6 26,864,236 334,191,097 384,199,389 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,501,922,028) 97.5% 1,685,819,373 Short Term Investments (Cost $44,263,407) 2.6% Money Market Funds 2.6% a,b Institutional Fiduciary Trust Money Market Portfolio 44,263,407 44,263,407 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,546,185,435) 100.1% 1,730,082,780 Other Assets, less Liabilities ( ) % (1,668,752 ) Net Assets 100.0% $ 1,728,414,028 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin Corefolio Allocation Fund Shares Value Investments in Underlying Funds a Domestic Equity 76.1% b Franklin Flex Cap Growth Fund, Class R6 3,602,734 $ 196,132,824 Franklin Growth Fund, Class R6 2,531,126 195,681,327 Franklin Mutual Shares Fund, Class R6 6,430,065 194,509,475 586,323,626 Foreign Equity 23.9% Templeton Growth Fund Inc., Class R6 7,644,001 184,602,615 Total Investments in Underlying Funds before Short Term Investments (Cost $546,320,659) 100.0% 770,926,241 Short Term Investments (Cost $992,063) 0.1% Money Market Funds 0.1% a,b Institutional Fiduciary Trust Money Market Portfolio 992,063 992,063 Total Investments in Underlying Funds (Cost $547,312,722) 100.1% 771,918,304 Other Assets, less Liabilities ( ) % (927,750 ) Net Assets 100.0% $ 770,990,554 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin Founding Funds Allocation Fund Shares Value Investments in Underlying Funds a Domestic Equity 33.1% Franklin Mutual Shares Fund, Class R6 63,508,344 $ 1,921,127,404 Domestic Hybrid 33.1% Franklin Income Fund, Class R6 808,549,218 1,916,261,646 Foreign Equity 33.1% Templeton Growth Fund Inc., Class R6 79,454,133 1,918,817,323 Total Investments in Underlying Funds before Short Term Investments (Cost $5,279,987,837) 99.3% 5,756,206,373 Short Term Investments (Cost $49,006,482) 0.8% Money Market Funds 0.8% a,b Institutional Fiduciary Trust Money Market Portfolio 49,006,482 49,006,482 Total Investments in Underlying Funds (Cost $5,328,994,319) 100.1% 5,805,212,855 Other Assets, less Liabilities ( ) % (8,345,826 ) Net Assets 100.0% $ 5,796,867,029 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin Growth Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 3.9% a Franklin K2 Alternative Strategies Fund, Class R6 4,192,880 $ 46,666,750 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 1,700,201 12,054,426 58,721,176 Domestic Equity 56.2% a,b Franklin Biotechnology Discovery Fund, Class R6 114,089 22,413,857 a,b Franklin DynaTech Fund, Class R6 2,381,776 118,398,101 a,b Franklin Flex Cap Growth Fund, Class R6 553,699 30,143,398 a Franklin Growth Fund, Class R6 3,545,912 274,134,474 a,b Franklin Growth Opportunities Fund, Class R6 1,695,447 59,679,727 a Franklin Real Estate Securities Fund, Class R6 1,641,523 37,820,682 a Franklin Rising Dividends Fund, Class R6 3,481,199 181,022,322 a,b Franklin Small Cap Growth Fund, Class R6 926,004 18,973,830 a Franklin Utilities Fund, Class R6 4,159,298 70,957,621 iShares Core S&P 500 ETF 71,082 14,772,972 iShares S&P 500 Value ETF 190,400 17,623,424 845,940,408 Domestic Fixed Income 6.6% a Franklin Low Duration Total Return Fund, Class R6 4,254,943 42,847,278 a Franklin Strategic Income Fund, Class R6 1,907,186 19,052,788 a Franklin U.S. Government Securities Fund, Class R6 3,489,856 22,753,863 iShares Intermediate Credit Bond ETF 127,695 14,132,006 98,785,935 Foreign Equity 26.3% a Franklin International Small Cap Growth Fund, Class R6 4,005,934 77,554,883 a Franklin Mutual European Fund, Class R6 4,512,129 101,928,986 iShares Global Infrastructure ETF 501,860 21,007,860 iShares MSCI All Country Asia ex Japan ETF 281,524 18,017,536 a Templeton China World Fund, Class R6 712,145 22,574,987 a Templeton Foreign Fund, Class R6 12,506,005 89,918,172 a Templeton Frontier Markets Fund, Class R6 2,951,132 39,869,792 WisdomTree Japan Hedged Equity Fund ETF (Japan) 451,450 24,883,924 395,756,140 Foreign Fixed Income 4.8% a Franklin Emerging Market Debt Opportunities Fund 903,263 9,439,096 a Templeton Global Total Return Fund, Class R6 5,084,264 63,248,246 72,687,342 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,124,502,038) 97.8% 1,471,891,001 Short Term Investments (Cost $35,160,469) 2.3% Money Market Funds 2.3% a,b Institutional Fiduciary Trust Money Market Portfolio 35,160,469 35,160,469 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,159,662,507) 100.1% 1,507,051,470 Other Assets, less Liabilities ( ) % (1,583,577 ) Net Assets 100.0% $ 1,505,467,893 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin LifeSmart 2015 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 6.8% a Franklin K2 Alternative Strategies Fund, Class R6 442,778 $ 4,928,115 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 89,402 633,859 5,561,974 Domestic Equity 25.6% a,b Franklin Biotechnology Discovery Fund, Class R6 2,854 560,775 a,b Franklin DynaTech Fund, Class R6 41,397 2,057,831 a Franklin Focused Core Equity Fund, Class R6 136,611 2,087,416 a Franklin Growth Fund, Class R6 47,599 3,679,852 a,b Franklin Growth Opportunities Fund, Class R6 44,632 1,571,039 a Franklin Real Estate Securities Fund, Class R6 15,838 364,917 a Franklin Rising Dividends Fund, Class R6 44,228 2,299,881 a,b Franklin Small Cap Growth Fund, Class R6 38,303 784,838 a Franklin Utilities Fund, Class R6 58,221 993,244 iShares Core S&P 500 ETF 23,985 4,984,803 iShares S&P 500 Value ETF 16,439 1,521,594 20,906,190 Domestic Fixed Income 27.9% a Franklin Low Duration Total Return Fund, Class R6 1,396,426 14,062,011 a Franklin Strategic Income Fund, Class R6 500,778 5,002,772 iShares Intermediate Credit Bond ETF 33,715 3,731,239 22,796,022 Foreign Equity 10.9% a Franklin International Small Cap Growth Fund, Class R6 112,810 2,184,004 a Franklin Mutual International Fund, Class R6 127,811 1,977,239 iShares Global Infrastructure ETF 16,240 679,807 iShares MSCI All Country Asia ex Japan ETF 9,306 595,584 a Templeton China World Fund, Class R6 15,253 483,523 a Templeton Foreign Fund, Class R6 129,703 932,564 a Templeton Frontier Markets Fund, Class R6 53,980 729,271 WisdomTree Japan Hedged Equity Fund ETF (Japan) 23,735 1,308,273 8,890,265 Foreign Fixed Income 26.0% a Franklin Emerging Market Debt Opportunities Fund 242,284 2,531,872 a Templeton Global Total Return Fund, Class R6 1,500,052 18,660,652 21,192,524 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $75,355,341) 97.2% 79,346,975 Short Term Investments (Cost $2,246,095) 2.8% Money Market Funds 2.8% a,b Institutional Fiduciary Trust Money Market Portfolio 2,246,095 2,246,095 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $77,601,436) 100.0% 81,593,070 Other Assets, less Liabilities 0.0% † 19,324 Net Assets 100.0% $ 81,612,394 † Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin LifeSmart 2020 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 6.7% a Franklin K2 Alternative Strategies Fund, Class R6 109,668 $ 1,220,604 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 22,476 159,358 1,379,962 Domestic Equity 39.5% a,b Franklin Biotechnology Discovery Fund, Class R6 946 185,850 a,b Franklin DynaTech Fund, Class R6 19,934 990,933 a Franklin Focused Core Equity Fund, Class R6 60,010 916,951 a Franklin Growth Fund, Class R6 21,188 1,638,041 a,b Franklin Growth Opportunities Fund, Class R6 19,781 696,275 a Franklin Real Estate Securities Fund, Class R6 6,213 143,156 a Franklin Rising Dividends Fund, Class R6 19,878 1,033,643 a,b Franklin Small Cap Growth Fund, Class R6 16,096 329,799 a Franklin Utilities Fund, Class R6 26,322 449,053 iShares Core S&P 500 ETF 5,895 1,225,158 iShares S&P 500 Value ETF 5,600 518,336 8,127,195 Domestic Fixed Income 16.8% a Franklin Low Duration Total Return Fund, Class R6 222,299 2,238,547 a Franklin Strategic Income Fund, Class R6 80,263 801,828 iShares Intermediate Credit Bond ETF 3,790 419,439 3,459,814 Foreign Equity 17.9% a Franklin International Small Cap Growth Fund, Class R6 55,889 1,082,007 a Franklin Mutual International Fund, Class R6 56,263 870,396 iShares Global Infrastructure ETF 5,902 247,058 iShares MSCI All Country Asia ex Japan ETF 3,154 201,856 a Templeton China World Fund, Class R6 6,263 198,537 a Templeton Foreign Fund, Class R6 57,562 413,870 a Templeton Frontier Markets Fund, Class R6 22,767 307,583 WisdomTree Japan Hedged Equity Fund ETF (Japan) 6,096 336,011 3,657,318 Foreign Fixed Income 15.6% a Franklin Emerging Market Debt Opportunities Fund 30,668 320,481 a Templeton Global Total Return Fund, Class R6 231,624 2,881,399 3,201,880 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $19,637,237) 96.5% 19,826,169 Short Term Investments (Cost $708,893) 3.4% Money Market Funds 3.4% a,b Institutional Fiduciary Trust Money Market Portfolio 708,893 708,893 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $20,346,130) 99.9% 20,535,062 Other Assets, less Liabilities 0.1% 30,384 Net Assets 100.0% $ 20,565,446 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin LifeSmart 2025 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 6.8% a Franklin K2 Alternative Strategies Fund, Class R6 678,983 $ 7,557,077 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 140,124 993,482 8,550,559 Domestic Equity 48.2% a,b Franklin Biotechnology Discovery Fund, Class R6 9,178 1,803,039 a,b Franklin DynaTech Fund, Class R6 149,835 7,448,305 a Franklin Focused Core Equity Fund, Class R6 439,026 6,708,322 a Franklin Growth Fund, Class R6 148,010 11,442,660 a,b Franklin Growth Opportunities Fund, Class R6 136,891 4,818,549 a Franklin Real Estate Securities Fund, Class R6 48,553 1,118,664 a Franklin Rising Dividends Fund, Class R6 167,478 8,708,872 a,b Franklin Small Cap Growth Fund, Class R6 148,231 3,037,259 a Franklin Utilities Fund, Class R6 193,566 3,302,232 iShares Core S&P 500 ETF 36,103 7,503,286 iShares S&P 500 Value ETF 50,700 4,692,792 60,583,980 Domestic Fixed Income 10.6% a Franklin Low Duration Total Return Fund, Class R6 804,558 8,101,900 a Franklin Strategic Income Fund, Class R6 288,721 2,884,323 iShares Intermediate Credit Bond ETF 20,662 2,286,663 13,272,886 Foreign Equity 21.9% a Franklin International Small Cap Growth Fund, Class R6 404,536 7,831,812 a Franklin Mutual International Fund, Class R6 408,859 6,325,047 iShares Global Infrastructure ETF 47,199 1,975,750 iShares MSCI All Country Asia ex Japan ETF 25,440 1,628,160 a Templeton China World Fund, Class R6 52,554 1,665,961 a Templeton Foreign Fund, Class R6 379,257 2,726,858 a Templeton Frontier Markets Fund, Class R6 166,123 2,244,321 WisdomTree Japan Hedged Equity Fund ETF (Japan) 57,665 3,178,495 27,576,404 Foreign Fixed Income 10.1% a Franklin Emerging Market Debt Opportunities Fund 138,683 1,449,242 a Templeton Global Total Return Fund, Class R6 899,236 11,186,492 12,635,734 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $108,408,276) 97.6% 122,619,563 Short Term Investments (Cost $3,183,088) 2.5% Money Market Funds 2.5% a,b Institutional Fiduciary Trust Money Market Portfolio 3,183,088 3,183,088 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $111,591,364) 100.1% 125,802,651 Other Assets, less Liabilities ( ) % (99,990 ) Net Assets 100.0% $ 125,702,661 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin LifeSmart 2030 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 6.8% a Franklin K2 Alternative Strategies Fund, Class R6 117,779 $ 1,310,880 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 29,535 209,402 1,520,282 Domestic Equity 52.5% a,b Franklin Biotechnology Discovery Fund, Class R6 1,511 296,757 a,b Franklin DynaTech Fund, Class R6 30,723 1,527,243 a Franklin Focused Core Equity Fund, Class R6 81,861 1,250,831 a Franklin Growth Fund, Class R6 31,574 2,440,988 a,b Franklin Growth Opportunities Fund, Class R6 27,950 983,836 a Franklin Real Estate Securities Fund, Class R6 9,894 227,953 a Franklin Rising Dividends Fund, Class R6 30,968 1,610,320 a,b Franklin Small Cap Growth Fund, Class R6 29,576 606,004 a Franklin Utilities Fund, Class R6 38,332 653,938 iShares Core S&P 500 ETF 6,557 1,362,741 iShares S&P 500 Value ETF 8,200 758,992 11,719,603 Domestic Fixed Income 7.7% a Franklin Low Duration Total Return Fund, Class R6 102,799 1,035,188 a Franklin Strategic Income Fund, Class R6 38,460 384,211 iShares Intermediate Credit Bond ETF 2,700 298,809 1,718,208 Foreign Equity 24.0% a Franklin International Small Cap Growth Fund, Class R6 83,140 1,609,585 a Franklin Mutual International Fund, Class R6 76,866 1,189,124 iShares Global Infrastructure ETF 8,794 368,117 iShares MSCI All Country Asia ex Japan ETF 4,471 286,144 a Templeton China World Fund, Class R6 11,293 358,004 a Templeton Foreign Fund, Class R6 80,230 576,856 a Templeton Frontier Markets Fund, Class R6 35,527 479,965 WisdomTree Japan Hedged Equity Fund ETF (Japan) 8,933 492,387 5,360,182 Foreign Fixed Income 7.1% a Franklin Emerging Market Debt Opportunities Fund 18,368 191,943 a Templeton Global Total Return Fund, Class R6 110,846 1,378,930 1,570,873 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $21,582,805) 98.1% 21,889,148 Short Term Investments (Cost $395,257) 1.8% Money Market Funds 1.8% a,b Institutional Fiduciary Trust Money Market Portfolio 395,257 395,257 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $21,978,062) 99.9% 22,284,405 Other Assets, less Liabilities 0.1% 30,112 Net Assets 100.0% $ 22,314,517 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin LifeSmart 2035 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 6.8% a Franklin K2 Alternative Strategies Fund, Class R6 536,929 $ 5,976,025 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 112,156 795,184 6,771,209 Domestic Equity 54.1% a,b Franklin Biotechnology Discovery Fund, Class R6 8,965 1,761,209 a,b Franklin DynaTech Fund, Class R6 128,267 6,376,161 a Franklin Focused Core Equity Fund, Class R6 396,609 6,060,193 a Franklin Growth Fund, Class R6 133,695 10,335,953 a,b Franklin Growth Opportunities Fund, Class R6 122,364 4,307,214 a Franklin Real Estate Securities Fund, Class R6 44,648 1,028,686 a Franklin Rising Dividends Fund, Class R6 156,708 8,148,802 a,b Franklin Small Cap Growth Fund, Class R6 126,640 2,594,860 a Franklin Utilities Fund, Class R6 186,538 3,182,336 iShares Core S&P 500 ETF 28,528 5,928,974 iShares S&P 500 Value ETF 45,300 4,192,968 53,917,356 Domestic Fixed Income 5.9% a Franklin Low Duration Total Return Fund, Class R6 353,202 3,556,744 a Franklin Strategic Income Fund, Class R6 126,225 1,260,989 iShares Intermediate Credit Bond ETF 10,005 1,107,254 5,924,987 Foreign Equity 24.7% a Franklin International Small Cap Growth Fund, Class R6 358,512 6,940,796 a Franklin Mutual International Fund, Class R6 359,053 5,554,549 iShares Global Infrastructure ETF 42,236 1,767,999 iShares MSCI All Country Asia ex Japan ETF 22,147 1,417,408 a Templeton China World Fund, Class R6 47,738 1,513,283 a Templeton Foreign Fund, Class R6 364,101 2,617,884 a Templeton Frontier Markets Fund, Class R6 153,162 2,069,219 WisdomTree Japan Hedged Equity Fund ETF (Japan) 49,315 2,718,243 24,599,381 Foreign Fixed Income 5.6% a Franklin Emerging Market Debt Opportunities Fund 64,834 677,519 a Templeton Global Total Return Fund, Class R6 393,250 4,892,026 5,569,545 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $84,571,682) 97.1% 96,782,478 Short Term Investments (Cost $2,899,751) 2.9% Money Market Funds 2.9% a,b Institutional Fiduciary Trust Money Market Portfolio 2,899,751 2,899,751 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $87,471,433) 100.0% 99,682,229 Other Assets, less Liabilities 0.0% † 7,620 Net Assets 100.0% $ 99,689,849 † Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin LifeSmart 2040 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 6.7% a Franklin K2 Alternative Strategies Fund, Class R6 90,051 $ 1,002,263 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 19,996 141,770 1,144,033 Domestic Equity 56.1% a,b Franklin Biotechnology Discovery Fund, Class R6 1,388 272,737 a,b Franklin DynaTech Fund, Class R6 25,958 1,290,391 a Franklin Focused Core Equity Fund, Class R6 71,966 1,099,633 a Franklin Growth Fund, Class R6 27,554 2,130,214 a,b Franklin Growth Opportunities Fund, Class R6 22,609 795,845 a Franklin Real Estate Securities Fund, Class R6 7,477 172,259 a Franklin Rising Dividends Fund, Class R6 24,543 1,276,255 a,b Franklin Small Cap Growth Fund, Class R6 22,738 465,893 a Franklin Utilities Fund, Class R6 33,025 563,414 iShares Core S&P 500 ETF 4,802 998,000 iShares S&P 500 Value ETF 5,700 527,592 9,592,233 Domestic Fixed Income 4.5% a Franklin Low Duration Total Return Fund, Class R6 47,745 480,789 a Franklin Strategic Income Fund, Class R6 16,896 168,793 iShares Intermediate Credit Bond ETF 1,128 124,836 774,418 Foreign Equity 25.8% a Franklin International Small Cap Growth Fund, Class R6 66,330 1,284,143 a Franklin Mutual International Fund, Class R6 67,489 1,044,060 iShares Global Infrastructure ETF 6,842 286,406 iShares MSCI All Country Asia ex Japan ETF 3,290 210,560 a Templeton China World Fund, Class R6 9,153 290,141 a Templeton Foreign Fund, Class R6 67,336 484,147 a Templeton Frontier Markets Fund, Class R6 29,257 395,263 WisdomTree Japan Hedged Equity Fund ETF (Japan) 7,486 412,628 4,407,348 Foreign Fixed Income 4.3% a Franklin Emerging Market Debt Opportunities Fund 8,331 87,057 a Templeton Global Total Return Fund, Class R6 52,737 656,051 743,108 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $16,376,845) 97.4% 16,661,140 Short Term Investments (Cost $404,649) 2.4% Money Market Funds 2.4% a,b Institutional Fiduciary Trust Money Market Portfolio 404,649 404,649 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $16,781,494) 99.8% 17,065,789 Other Assets, less Liabilities 0.2% 29,214 Net Assets 100.0% $ 17,095,003 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin LifeSmart 2045 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 6.8% a Franklin K2 Alternative Strategies Fund, Class R6 346,113 $ 3,852,240 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 74,055 525,048 4,377,288 Domestic Equity 55.7% a,b Franklin Biotechnology Discovery Fund, Class R6 5,592 1,098,674 a,b Franklin DynaTech Fund, Class R6 93,282 4,637,029 a Franklin Focused Core Equity Fund, Class R6 260,239 3,976,445 a Franklin Growth Fund, Class R6 93,293 7,212,494 a,b Franklin Growth Opportunities Fund, Class R6 65,936 2,320,959 a Franklin Real Estate Securities Fund, Class R6 23,709 546,261 a Franklin Rising Dividends Fund, Class R6 111,980 5,822,976 a,b Franklin Small Cap Growth Fund, Class R6 84,476 1,730,921 a Franklin Utilities Fund, Class R6 128,637 2,194,555 iShares Core S&P 500 ETF 18,495 3,843,816 iShares S&P 500 Value ETF 27,700 2,563,912 35,948,042 Domestic Fixed Income 4.3% a Franklin Low Duration Total Return Fund, Class R6 169,612 1,707,991 a Franklin Strategic Income Fund, Class R6 57,491 574,339 iShares Intermediate Credit Bond ETF 4,482 496,023 2,778,353 Foreign Equity 26.6% a Franklin International Small Cap Growth Fund, Class R6 242,492 4,694,637 a Franklin Mutual International Fund, Class R6 244,500 3,782,416 iShares Global Infrastructure ETF 29,875 1,250,568 iShares MSCI All Country Asia ex Japan ETF 15,512 992,768 a Templeton China World Fund, Class R6 34,752 1,101,635 a Templeton Foreign Fund, Class R6 298,589 2,146,853 a Templeton Frontier Markets Fund, Class R6 101,493 1,371,173 WisdomTree Japan Hedged Equity Fund ETF (Japan) 33,495 1,846,244 17,186,294 Foreign Fixed Income 4.0% a Franklin Emerging Market Debt Opportunities Fund 29,285 306,028 a Templeton Global Total Return Fund, Class R6 182,777 2,273,745 2,579,773 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $54,489,049) 97.4% 62,869,750 Short Term Investments (Cost $1,671,438) 2.6% Money Market Funds 2.6% a,b Institutional Fiduciary Trust Money Market Portfolio 1,671,438 1,671,438 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $56,160,487) 100.0% 64,541,188 Other Assets, less Liabilities 0.0% † 27,581 Net Assets 100.0% $ 64,568,769 Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin LifeSmart 2050 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 6.7% a Franklin K2 Alternative Strategies Fund, Class R6 67,348 $ 749,580 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 16,518 117,111 866,691 Domestic Equity 56.4% a,b Franklin Biotechnology Discovery Fund, Class R6 958 188,259 a,b Franklin DynaTech Fund, Class R6 20,193 1,003,785 a Franklin Focused Core Equity Fund, Class R6 56,237 859,300 a Franklin Growth Fund, Class R6 21,620 1,671,468 a,b Franklin Growth Opportunities Fund, Class R6 14,229 500,843 a Franklin Real Estate Securities Fund, Class R6 4,968 114,467 a Franklin Rising Dividends Fund, Class R6 20,023 1,041,189 a,b Franklin Small Cap Growth Fund, Class R6 13,987 286,604 a Franklin Utilities Fund, Class R6 26,137 445,899 iShares Core S&P 500 ETF 3,832 796,404 iShares S&P 500 Value ETF 3,900 360,984 7,269,202 Domestic Fixed Income 3.8% a Franklin Low Duration Total Return Fund, Class R6 30,156 303,671 a Franklin Strategic Income Fund, Class R6 12,198 121,857 iShares Intermediate Credit Bond ETF 643 71,161 496,689 Foreign Equity 26.4% a Franklin International Small Cap Growth Fund, Class R6 51,486 996,767 a Franklin Mutual International Fund, Class R6 52,365 810,084 iShares Global Infrastructure ETF 5,443 227,844 iShares MSCI All Country Asia ex Japan ETF 2,599 166,336 a Templeton China World Fund, Class R6 5,258 166,679 a Templeton Foreign Fund, Class R6 65,390 470,156 a Templeton Frontier Markets Fund, Class R6 21,285 287,560 WisdomTree Japan Hedged Equity Fund ETF (Japan) 5,031 277,309 3,402,735 Foreign Fixed Income 3.5% a Franklin Emerging Market Debt Opportunities Fund 5,137 53,680 a Templeton Global Total Return Fund, Class R6 31,810 395,714 449,394 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $12,192,819) 96.8% 12,484,711 Short Term Investments (Cost $345,826) 2.7% Money Market Funds 2.7% a,b Institutional Fiduciary Trust Money Market Portfolio 345,826 345,826 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $12,538,645) 99.5% 12,830,537 Other Assets, less Liabilities 0.5% 65,030 Net Assets 100.0% $ 12,895,567 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, March 31, 2015 (unaudited) Franklin Moderate Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 3.9% a Franklin K2 Alternative Strategies Fund, Class R6 7,762,043 $ 86,391,542 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 3,091,053 21,915,566 108,307,108 Domestic Equity 43.7% a,b Franklin Biotechnology Discovery Fund, Class R6 166,225 32,656,639 a,b Franklin DynaTech Fund, Class R6 3,228,673 160,497,318 a,b Franklin Flex Cap Growth Fund, Class R6 798,877 43,490,869 a Franklin Growth Fund, Class R6 5,174,894 400,071,036 a,b Franklin Growth Opportunities Fund, Class R6 2,205,966 77,650,008 a Franklin Real Estate Securities Fund, Class R6 2,216,987 51,079,387 a Franklin Rising Dividends Fund, Class R6 4,864,549 252,956,559 a,b Franklin Small Cap Growth Fund, Class R6 1,374,297 28,159,353 a Franklin Utilities Fund, Class R6 6,192,841 105,649,868 iShares Core S&P 500 ETF 133,574 27,760,685 iShares S&P 500 Value ETF 247,000 22,862,320 1,202,834,042 Domestic Fixed Income 18.0% a Franklin Low Duration Total Return Fund, Class R6 20,613,223 207,575,158 a Franklin Strategic Income Fund, Class R6 9,335,106 93,257,712 a Franklin U.S. Government Securities Fund, Class R6 18,171,779 118,479,996 iShares Intermediate Credit Bond ETF 696,110 77,038,493 496,351,359 Foreign Equity 19.1% a Franklin International Small Cap Growth Fund, Class R6 5,161,181 99,920,460 a Franklin Mutual European Fund, Class R6 6,297,732 142,265,768 iShares Global Infrastructure ETF 691,049 28,927,311 iShares MSCI All Country Asia ex Japan ETF 375,382 24,024,448 a Templeton China World Fund, Class R6 912,968 28,941,097 a Templeton Foreign Fund, Class R6 16,768,647 120,566,571 a Templeton Frontier Markets Fund, Class R6 3,525,887 47,634,727 WisdomTree Japan Hedged Equity Fund ETF (Japan) 605,475 33,373,782 525,654,164 Foreign Fixed Income 13.0% a Franklin Emerging Market Debt Opportunities Fund 4,558,482 47,636,137 a Templeton Global Total Return Fund, Class R6 24,952,440 310,408,351 358,044,488 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $2,227,389,604) 97.7% 2,691,191,161 Short Term Investments (Cost $66,355,222) 2.4% Money Market Funds 2.4% a,b Institutional Fiduciary Trust Money Market Portfolio 66,355,222 66,355,222 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $2,293,744,826) 100.1% 2,757,546,383 Other Assets, less Liabilities ( ) % (3,688,379 ) Net Assets 100.0% $ 2,753,858,004 a See Note 4 regarding investments in Underlying Funds. b Non-income producing A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company, consisting of fourteen separate funds, thirteen of which are included in this report (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. The Funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports, in which each fund invests, is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Investments in the Underlying Funds are valued at their closing NAV each trading day. Exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. 3. INCOME TAXES At March 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Conservative Corefolio Founding Funds Franklin Growth Allocation Fund Allocation Fund Allocation Fund Allocation Fund Cost of investments $ 1,550,811,604 $ 550,905,441 $ 5,357,467,774 $ 1,161,155,416 Unrealized appreciation $ 227,814,586 $ 221,012,863 $ 492,645,105 $ 361,510,171 Unrealized depreciation (48,543,410 ) - (44,900,024 ) (15,614,117 ) Net unrealized appreciation (depreciation) $ 179,271,176 $ 221,012,863 $ 447,745,081 $ 345,896,054 Franklin Franklin Franklin Franklin LifeSmart 2015 LifeSmart 2020 LifeSmart 2025 LifeSmart 2030 Retirement Retirement Retirement Retirement Target Fund Target Fund Target Fund Target Fund Cost of investments $ 77,852,466 $ 20,409,661 $ 111,788,881 $ 22,066,953 Unrealized appreciation $ 6,121,352 $ 724,750 $ 16,218,758 $ 883,043 Unrealized depreciation (2,380,748 ) (599,349 ) (2,204,988 ) (665,591 ) Net unrealized appreciation (depreciation) $ 3,740,604 $ 125,401 $ 14,013,770 $ 217,452 Franklin Franklin Franklin Franklin LifeSmart 2035 LifeSmart 2040 LifeSmart 2045 LifeSmart 2050 Retirement Retirement Retirement Retirement Target Fund Target Fund Target Fund Target Fund Cost of investments $ 87,767,246 $ 16,820,840 $ 56,358,606 $ 12,597,119 Unrealized appreciation $ 13,336,485 $ 669,542 $ 9,008,124 $ 550,104 Unrealized depreciation (1,421,502 ) (424,593 ) (825,542 ) (316,686 ) Net unrealized appreciation (depreciation) $ 11,914,983 $ 244,949 $ 8,182,582 $ 233,418 Franklin Moderate Allocation Fund Cost of investments $ 2,298,613,936 Unrealized appreciation $ 508,458,851 Unrealized depreciation (49,526,404 ) Net unrealized appreciation (depreciation) $ 458,932,447 4. INVESTMENTS IN UNDERLYING FUNDS The Funds, which are either managed by Franklin Advisers, Inc. (Advisers) and/or administered by Franklin Templeton Services, LLC (FT Services), invest primarily in the Underlying Funds which are managed by Advisers or an affiliate of Advisers or FT Services. The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in Underlying Funds for the three months ended March 31, 2015, were as follows: % of Underlying Number of Number of Fund Shares Shares Held Shares Value at Outstanding at Beginning Gross Gross Held at End of End of Investment Realized Held at End of Underlying Funds of Period Additions Reductions Period Period Income Gain (Loss) Period Franklin Conservative Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 - ) $ $ - $ % Franklin DynaTech Fund, Class R6 - ) - % Franklin Emerging Market Debt Opportunities Fund - % Franklin Flex Cap Grow th Fund, Class R6 - ) - % Franklin Grow th Fund, Class R6 - ) - % Franklin Grow th Opportunities Fund, Class R6 - ) - % Franklin International Small Cap Grow th Fund, Class R6 - ) - ) % Franklin K2 Alternative Strategies Fund, Class R6 - ) - % Franklin Low Duration Total Return Fund, Class R6 - - % Franklin Mutual European Fund, Class R6 - ) - ) % Franklin Pelagos Commodities Strategy Fund, Class R6 - - - % Franklin Real Estate Securities Fund, Class R6 ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 - ) - % Franklin Strategic Income Fund, Class R6 - - % Franklin U.S. Government Securities Fund, Class R6 - - % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio ) - - % Templeton China World Fund, Class R6 - ) - % Templeton Foreign Fund, Class R6 - ) - % Templeton Frontier Markets Fund, Class R6 - ) - ) % Templeton Global Total Return Fund, Class R6 - - % Total $ $ $ Franklin Corefolio Allocation Fund Franklin Flex Cap Grow th Fund, Class R6 - ) $ $ - $ ) % Franklin Grow th Fund, Class R6 - ) - % Franklin Mutual Shares Fund, Class R6 - ) - ) % Institutional Fiduciary Trust Money Market Portfolio ) - - - Templeton Grow th Fund Inc., Class R6 ) - ) % Total $ $ - $ Franklin Founding Funds Allocation Fund Franklin Income Fund, Class R6 ) $ $ $ % Franklin Mutual Shares Fund, Class R6 - ) - % Institutional Fiduciary Trust Money Market Portfolio ) - - % Templeton Grow th Fund Inc., Class R6 - ) - % Total $ $ $ Franklin Grow th Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 - - $ $ - $ - % Franklin DynaTech Fund, Class R6 - % Franklin Emerging Market Debt Opportunities Fund - - - % Franklin Flex Cap Grow th Fund, Class R6 - % Franklin Grow th Fund, Class R6 - ) - % Franklin Grow th Opportunities Fund, Class R6 - % Franklin International Small Cap Grow th Fund, Class R6 - % Franklin K2 Alternative Strategies Fund, Class R6 - ) - % Franklin Low Duration Total Return Fund, Class R6 - - % Franklin Mutual European Fund, Class R6 - % Franklin Pelagos Commodities Strategy Fund, Class R6 - % Franklin Real Estate Securities Fund, Class R6 - - % Franklin Rising Dividends Fund, Class R6 - - % Franklin Small Cap Grow th Fund, Class R6 - % Franklin Strategic Income Fund, Class R6 - - % Franklin U.S. Government Securities Fund, Class R6 - - % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio ) - - % Templeton China World Fund, Class R6 - % Templeton Foreign Fund, Class R6 - % Templeton Frontier Markets Fund, Class R6 - % Templeton Global Total Return Fund, Class R6 - - % Total $ $ $ Franklin LifeSmart 2015 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 - ) $ $ - $ % Franklin DynaTech Fund, Class R6 - ) - % Franklin Emerging Market Debt Opportunities Fund - ) - ) % Franklin Focused Core Equity Fund, Class R6 - ) - % Franklin Grow th Fund, Class R6 ) - % Franklin Grow th Opportunities Fund, Class R6 - ) - % Franklin International Small Cap Grow th Fund, Class R6 - ) - % Franklin K2 Alternative Strategies Fund, Class R6 - - - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin Mutual International Fund, Class R6 - ) - ) % Franklin Pelagos Commodities Strategy Fund, Class R6 - % Franklin Real Estate Securities Fund, Class R6 46 ) % Franklin Rising Dividends Fund, Class R6 91 ) % Franklin Small Cap Grow th Fund, Class R6 - ) - % Franklin Strategic Income Fund, Class R6 ) ) % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio ) - - % Templeton China World Fund, Class R6 - ) - % Templeton Foreign Fund, Class R6 - ) - % Templeton Frontier Markets Fund, Class R6 - ) - ) % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ Franklin LifeSmart 2020 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 ) $ $ - $ 21 % Franklin DynaTech Fund, Class R6 ) - % Franklin Emerging Market Debt Opportunities Fund ) - ) % Franklin Focused Core Equity Fund, Class R6 ) - % Franklin Grow th Fund, Class R6 ) - % Franklin Grow th Opportunities Fund, Class R6 ) - % Franklin International Small Cap Grow th Fund, Class R6 ) - ) % Franklin K2 Alternative Strategies Fund, Class R6 - - - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin Mutual International Fund, Class R6 ) - ) % Franklin Pelagos Commodities Strategy Fund, Class R6 - - - % Franklin Real Estate Securities Fund, Class R6 ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 ) - ) % Franklin Strategic Income Fund, Class R6 ) ) % Franklin Utilities Fund, Class R6 ) ) % Institutional Fiduciary Trust Money Market Portfolio ) - - - a Templeton China World Fund, Class R6 ) - ) % Templeton Foreign Fund, Class R6 ) - ) % Templeton Frontier Markets Fund, Class R6 ) - ) % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ ) Franklin LifeSmart 2025 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 - $ $ - $ - % Franklin DynaTech Fund, Class R6 - - - % Franklin Emerging Market Debt Opportunities Fund - - - % Franklin Focused Core Equity Fund, Class R6 - - - % Franklin Grow th Fund, Class R6 - - - % Franklin Grow th Opportunities Fund, Class R6 - - - % Franklin International Small Cap Grow th Fund, Class R6 - - - % Franklin K2 Alternative Strategies Fund, Class R6 - - - % Franklin Low Duration Total Return Fund, Class R6 - - % Franklin Mutual International Fund, Class R6 - - - % Franklin Pelagos Commodities Strategy Fund, Class R6 - - - % Franklin Real Estate Securities Fund, Class R6 ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 - - - % Franklin Strategic Income Fund, Class R6 - - % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio ) - - % Templeton China World Fund, Class R6 - - - % Templeton Foreign Fund, Class R6 - - - % Templeton Frontier Markets Fund, Class R6 - - - % Templeton Global Total Return Fund, Class R6 - - % Total $ $ $ Franklin LifeSmart 2030 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 - $ $ - $ - % Franklin DynaTech Fund, Class R6 - - - % Franklin Emerging Market Debt Opportunities Fund ) - ) % Franklin Focused Core Equity Fund, Class R6 - - - % Franklin Grow th Fund, Class R6 - - - % Franklin Grow th Opportunities Fund, Class R6 - - - % Franklin International Small Cap Grow th Fund, Class R6 - - - % Franklin K2 Alternative Strategies Fund, Class R6 - - - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin Mutual International Fund, Class R6 - - - % Franklin Pelagos Commodities Strategy Fund, Class R6 - - - % Franklin Real Estate Securities Fund, Class R6 ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 - - - % Franklin Strategic Income Fund, Class R6 ) ) - a Franklin Utilities Fund, Class R6 ) ) % Institutional Fiduciary Trust Money Market Portfolio ) - - - a Templeton China World Fund, Class R6 - - - % Templeton Foreign Fund, Class R6 - - - % Templeton Frontier Markets Fund, Class R6 - - - % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ ) Franklin LifeSmart 2035 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 93 - $ $ - $ - % Franklin DynaTech Fund, Class R6 - - - % Franklin Emerging Market Debt Opportunities Fund - ) - ) % Franklin Focused Core Equity Fund, Class R6 - - - % Franklin Grow th Fund, Class R6 - - - % Franklin Grow th Opportunities Fund, Class R6 - - - % Franklin International Small Cap Grow th Fund, Class R6 - - - % Franklin K2 Alternative Strategies Fund, Class R6 - - - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin Mutual International Fund, Class R6 - - - % Franklin Pelagos Commodities Strategy Fund, Class R6 - - - % Franklin Real Estate Securities Fund, Class R6 ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 - - - % Franklin Strategic Income Fund, Class R6 ) ) % Franklin Utilities Fund, Class R6 ) ) % Institutional Fiduciary Trust Money Market Portfolio ) - - % Templeton China World Fund, Class R6 - - - % Templeton Foreign Fund, Class R6 - - - % Templeton Frontier Markets Fund, Class R6 - - - % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ Franklin LifeSmart 2040 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 - $ $ - $ - % Franklin DynaTech Fund, Class R6 - - - % Franklin Emerging Market Debt Opportunities Fund - ) - ) % Franklin Focused Core Equity Fund, Class R6 - - - % Franklin Grow th Fund, Class R6 - - - % Franklin Grow th Opportunities Fund, Class R6 - - - % Franklin International Small Cap Grow th Fund, Class R6 - - - % Franklin K2 Alternative Strategies Fund, Class R6 - - - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin Mutual International Fund, Class R6 - - - % Franklin Pelagos Commodities Strategy Fund, Class R6 - - - % Franklin Real Estate Securities Fund, Class R6 ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 - - - % Franklin Strategic Income Fund, Class R6 ) ) - a Franklin Utilities Fund, Class R6 ) ) % Institutional Fiduciary Trust Money Market Portfolio ) - - - a Templeton China World Fund, Class R6 - - - % Templeton Foreign Fund, Class R6 - - - % Templeton Frontier Markets Fund, Class R6 - - - % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ ) Franklin LifeSmart 2045 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 86 - $ $ - $ - % Franklin DynaTech Fund, Class R6 - - - % Franklin Emerging Market Debt Opportunities Fund - % Franklin Focused Core Equity Fund, Class R6 - - - % Franklin Grow th Fund, Class R6 - - - % Franklin Grow th Opportunities Fund, Class R6 - - - % Franklin International Small Cap Grow th Fund, Class R6 - - - % Franklin K2 Alternative Strategies Fund, Class R6 - - - % Franklin Low Duration Total Return Fund, Class R6 - - % Franklin Mutual International Fund, Class R6 - - - % Franklin Pelagos Commodities Strategy Fund, Class R6 - - - % Franklin Real Estate Securities Fund, Class R6 ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 - - - % Franklin Strategic Income Fund, Class R6 - - % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio ) - - % Templeton China World Fund, Class R6 - - - % Templeton Foreign Fund, Class R6 - - - % Templeton Frontier Markets Fund, Class R6 - - - % Templeton Global Total Return Fund, Class R6 - - % Total $ $ $ Franklin LifeSmart 2050 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 - $ $ - $ - % Franklin DynaTech Fund, Class R6 - - - % Franklin Emerging Market Debt Opportunities Fund ) - ) % Franklin Focused Core Equity Fund, Class R6 - - - % Franklin Grow th Fund, Class R6 - - - % Franklin Grow th Opportunities Fund, Class R6 - - - % Franklin International Small Cap Grow th Fund, Class R6 - - - % Franklin K2 Alternative Strategies Fund, Class R6 - - - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin Mutual International Fund, Class R6 - - - % Franklin Pelagos Commodities Strategy Fund, Class R6 - - - % Franklin Real Estate Securities Fund, Class R6 ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 - - - % Franklin Strategic Income Fund, Class R6 ) ) - a Franklin Utilities Fund, Class R6 ) ) % Institutional Fiduciary Trust Money Market Portfolio ) - - - a Templeton China World Fund, Class R6 - - - % Templeton Foreign Fund, Class R6 - - - % Templeton Frontier Markets Fund, Class R6 - - - % Templeton Global Total Return Fund, Class R6 ) ) - a Total $ $ $ ) Franklin Moderate Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 - $ $ - $ - % Franklin DynaTech Fund, Class R6 - - - % Franklin Emerging Market Debt Opportunities Fund - ) - ) % Franklin Flex Cap Grow th Fund, Class R6 - - - % Franklin Grow th Fund, Class R6 ) - % Franklin Grow th Opportunities Fund, Class R6 - - - % Franklin International Small Cap Grow th Fund, Class R6 - - - % Franklin K2 Alternative Strategies Fund, Class R6 - ) - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin Mutual European Fund, Class R6 - - - % Franklin Pelagos Commodities Strategy Fund, Class R6 - % Franklin Real Estate Securities Fund, Class R6 - - % Franklin Rising Dividends Fund, Class R6 - - % Franklin Small Cap Grow th Fund, Class R6 - - - % Franklin Strategic Income Fund, Class R6 ) ) % Franklin U.S. Government Securities Fund, Class R6 ) ) % Franklin Utilities Fund, Class R6 ) ) % Institutional Fiduciary Trust Money Market Portfolio ) - - % Templeton China World Fund, Class R6 - - - % Templeton Foreign Fund, Class R6 - - - % Templeton Frontier Markets Fund, Class R6 - - - % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ ) a Rounds to less than 0.01%. 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2015, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statements of Investments. 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FUND ALLOCATOR SERIES By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 27, 2015 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date May 27, 2015
